DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of:
Claims 1-8 and 11-21 under 35 U.S.C. 103 as being unpatentable over Gravett et al. (US 2017/0224708; published: Aug. 10, 2017; of record), in view of Hahn et al. (US 2007/0134334; published: Jun. 14, 2007); and
Claims 9-10 and 22 under 35 U.S.C. 103 as being unpatentable over Gravett et al. (US 2017/0224708; published: Aug. 10, 2017; of record) and Hahn et al. (US 2007/0134334; published: Jun. 14, 2007) as applied to claims 1-8 and 11-21 above, and further in view of Gittard et al. (US 2014/0271491; published: Sept. 18, 2014; of record)
are hereby withdrawn in view of the claim amendments filed on 6/30/21 and the Examiner’s amendments herein.
	The provisional rejection of Claims 1-12 and 18-22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-11 of copending Application No. 16/233,102 in view of Gravett et al. (US 2017/0224708; of record) is hereby withdrawn in view of the claim amendments filed on 6/30/21 and the Examiner’s amendments herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rachel Slade on 10/15/21.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 7, “and” is deleted. 
Claim 1. In line 8, the phrase “, wherein the glycosaminoglycan crosslinks to the poly(ethylene glycol), and wherein the composition comprises about 0.05 to about 0.2 µmol uncrosslinked thiol groups per mg of the glycosaminoglycan” before the period.
Claim 3 is canceled.
Claim 8. In line 1, a comma is added after “claim 7”.
Claim 12. In line 1, a comma is added after “claim 11”.
Claim 13. In line 8, “and” is deleted. 
Claim 13. In line 9, the phrase “, wherein the anionic polysaccharide crosslinks to the poly(ethylene glycol), and wherein the composition comprises about 0.05 to about 0.2 µmol uncrosslinked thiol groups per mg of the anionic polysaccharide” before the period.
Claim 14 is canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Gravett et al. (US 2017/0224708; of record), teach a composition comprising cross-linked hydrogel particles in a solution of hyaluronic acid (i.e., a glycosaminoglycan) in saline, where the hydrogel particles are formed by reaction of polyethylene glycol dithiol (PEG-dithiol) with hyaluronic acid having 1-10% of its hydroxyl groups derivatized with 2- (vinylsulfonyl)ethoxy groups, wherein the reaction is quenched with a pH in the range of 4 to 6.5 (overlapping ranges) (limitation of instant claims 1, 4, 13, 18 and 20; [0021] and [0035]). However, Gravett et al. did not teach that the molar ratio of the thiol groups to the thiol-reactive sites was at least 2:1 and wherein the composition comprised about 0.05 to about 0.2 µmol uncrosslinked thiol groups per mg of the glycosaminoglycan. That is, in the instant invention the uncrosslinked thiol groups were available in the hydrogel after crosslinking, which can interact with the mucosa to maintain the hydrogel at the site and provide a sustained and focused release of any incorporated drug or hydration agent from the hydrogel to the mucosa, as described in the Declaration filed on 6/30/21. Applicants state that for a hydrogel having a thiol modification of between 0.1 and about 0.4 µmol thiol per mg of thiol-containing crosslinking component when the molar ratio of the thiol groups to the thiol-reactive sites is about 2:1, they it would be expected that about half of the thiols remain uncrosslinked, whereas Gravett et al. teach that preferably, the hydrogel contains less than twenty percent of combined unreacted 
The prior art is free of any teaching or suggestion of the claimed crosslinked composition wherein the molar ratio of the thiol groups to the thiol-reactive sites was at least 2:1 and wherein the composition comprised about 0.05 to about 0.2 µmol uncrosslinked thiol groups per mg of the glycosaminoglycan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617